Case 3:20-mj-00102-MMS Document 3 Filed 06/17/20 Page 1 of 2
       66XEVFULEHGWRHOHFWURQLFDOO\VZRUQWRWHOHSKRQLFDOO\
          XEEVFULEHG WR HOHFWURQ
        DDQGreturnedWRPH
         DQ G re
              r tu
                turn
                 urned
                   rned
                   rned WWRR PH this
                                this date.
                                th   d

       __________________________                    June 17, 2020
                                                    _________

       MATT
        AT  HEW M
        ATTHEW
        AT HEW  M.. SCOB
                     COBLE
                     CCOBL
                         LE
                         L                          Date
Case 3:20-mj-00102-MMS
       U.S. Magi
              gistra
                  r te Judge
            Magistrate
                             Document 3 Filed 06/17/20 Page 2 of 2
